Name: 79/290/EEC: Commission Decision of 28 February 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Beckman - Liquid Scintillation System, model LS 9000'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-20

 Avis juridique important|31979D029079/290/EEC: Commission Decision of 28 February 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Beckman - Liquid Scintillation System, model LS 9000' Official Journal L 069 , 20/03/1979 P. 0024 - 0024 Greek special edition: Chapter 02 Volume 7 P. 0082 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 28 FEBRUARY 1979 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' BECKMAN - LIQUID SCINTILLATION SYSTEM , MODEL LS 9000 ' ( 79/290/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTERS DATED RESPECTIVELY 29 AUGUST 1978 AND 23 NOVEMBER 1978 , THE DANISH AND GERMAN GOVERNMENTS REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' BECKMAN - LIQUID SCINTILLATION SYSTEM , MODEL LS 9000 ' , USED FOR THE FOLLOWING RESEARCHES : - MEASUREMENT OF RADIOACTIVE COMPOUNDS IN ANIMAL TISSUES , - EXAMINATION OF THE REGULATION REACTIONS OF THE LYTIC CYCLES OF TUMOUR VIRUS , - DEFINITION OF THE SPECIFIC CHANGES , WHICH ARE DETERMINATIVE AS REGARDS THE PROLIFERATION OF NEOPLASTIC CELLS , - DETECTION OF THE PRESENCE AND LOCALIZATION OF VIRAL GENERA IN THE HOST-CELL OF ONCOGENERA , - DIFFERENTIATION AND CHARACTERIZATION OF RELATED VISIT STRAINS , AND LOCALIZATION OF CANCER PRODUCING VIRUS , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 6 FEBRUARY 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IN QUESTION IS A LIQUID SCINTILLATION SYSTEM ; WHEREAS ITS TECHNICAL CHARACTERISTICS SUCH AS ITS PRECISION AND CAPACITY TO REPRODUCE DATA , AS WELL AS THE USE TO WHICH IT IS PUT , RENDER IT AN APPARATUS ESPECIALLY SUITABLE FOR PURE SCIENTIFIC RESEARCH ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF USE FOR THE SAME PURPOSE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES , IN PARTICULAR , TO THE GAMMAS ' SL 3000 ' AND ' SL 4000 ' MANUFACTURED BY INTERTECHNIQUE , 78370 PLAISIR ( FRANCE ), THE APPARATUS ' MARK III ' MANUFACTURED BY G . D . SEARLE NEDERLAND BV , WIEGERBRUINLAAN 75 , UITHOORN ( NETHERLANDS ) AND THE APPARATUS ' PW 4540 ' MANUFACTURED BY PHILIPS NEDERLAND BV , BOSCHDIJK 525 , EINDHOVEN ( NETHERLANDS ), HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS ' BECKMAN - LIQUID SCINTILLATION SYSTEM , MODEL LS 9000 ' MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 28 FEBRUARY 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION